Title: Thomas Jefferson to James Leitch, 7 March 1820
From: Jefferson, Thomas
To: Leitch, James


					
						Dear Sir
						
							Monticello
							Mar. 7. 20.
						
					
					I return you the bond duly executed for the amount of my debt to you on the 1st day of August last. the vast and sudden diminution in the circulating medium of our country which has taken place, with the retirement, by bankruptcy, of so many bidders for our produce, has brought that so low as to be no longer equal to the payment of debts contracted in expectation that it would continue to bring the double and treble of what it did the last year, or does the present one. we hope it will not be long before our circulating medium will settle itself at some level of value, compared with that of other property, & when a return of the ordinary traffic of buying and selling will bring purchasers as well as sellers again into the market. the moment that takes place, I shall certainly be among the first, by a sale of property, to replace this portion of your capital, so injuriously to you, and so uneasily to myself, locked up in my hands. in the mean time I must avail myself of your indulgence already great, by paying it’s interest regularly, and the subsequent dealings of each year at the end of the year. I salute you with great friendship and respect.
					
						
							Th: Jefferson
						
					
				